office_of_chief_counsel internal_revenue_service memorandum number release date cc corp -------------- postf-144103-06 uilc date date to ------------------------- senior attorney large mid-size business from ----------------------- branch chief corporate third party communication date of communication month dd yyyy subject ----------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend acquiring ---------------------------------------------------------- ---------------------------------------------------------- target ----------------------------------- ------------------------------------------------------------------------ principal creditor ------------------------------------------------------ target llc ---------------------------------------------------------- ----------------------------------------------------------------- firm taxpayer’s representative --------------------------------------------- --------------------------------- postf-144103-06 service representative --------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- date date date date date date date date date date date date dates date shareholder shareholder shareholder aa a dollar_figureb c ------------------------- ---------------------- ---------------------------- --------------------- --------------------------- -------------------------- -------------------------- -------------------- ----------------- -------------------------- -------------------------- -------------------------- ------------------------------------------------- -------------------------- ----------------------------------------------- ----------------------- ------------------------------------- ----------- ------ ------------------------------------------------------------- ---- postf-144103-06 d e f g h j k l m n o p q r s t u state v state vv w x y z ------ ------ -------- -------------- -------------- ------ -------------- ------ -------------- ---- ------------- -------------- -------- ------ ------ ------ -------- -------- ---------------- -------------- ---------------- ------------- ------ postf-144103-06 --------------- ----------- ---------------------- ----------------- --------- ------- ------- ww xx z transactions zz facility year year year issues whether acquiring’s acquisition of target on date the date target emerged from bankruptcy qualifies for treatment under sec_382 of the code conclusions acquiring’s acquisition of target on date does not qualify for treatment under sec_382 facts on date acquiring entered into formal discussions regarding possible acquisition of target on date acquiring and target entered into a confidentiality agreement on date acquiring purchased aa shares of target’s stock representing a less than of target’s stock then outstanding for dollar_figureb per share on date acquiring target and target’s principal creditor principal creditor entered into a stock purchase agreement under which acquiring was to purchase newly issued target shares and target would solicit acceptances from its shareholders for a prepackaged plan of bankruptcy reorganization on date target filed a disclosure and proxy statement with the bankruptcy court the court soliciting approval from its shareholders for a prepackaged bankruptcy plan the stock purchase agreement as submitted to the court was amended and restated on date the agreement shortly thereafter on date the court approved target’s bankruptcy plan of which the agreement was a part the plan throughout the period of the discussed in this document target had only one class of stock outstanding immediately prior to date target had approximately g shares of its stock outstanding and target’s stock was owned by three 5-percent shareholders and a public_group in the following percentages shareholder - c shareholder - d shareholder - e and public - f acquiring’s date purchase of a was postf-144103-06 made from public pursuant to the plan’s becoming effective on date the following transactions occurred on date all of the shares of target stock held by shareholder and the public except for a deminimis number of shares held by public shareholders h shares altogether were redeemed for dollar_figurej per share and acquiring purchased k shares of newly issued target stock from target representing l of target’s stock then outstanding after taking into account the approximately h shares redeemed from shareholder and the public for dollar_figurem which would be about dollar_figuren per share on date immediately after the redemptions and the issuance of new shares the stock of target was held by the following shareholders in the following percentages shareholder - q shareholder - r acquiring - s t as a result of the aa shares acquired on date and l as a result of the k shares acquired on date also pursuant to the plan acquiring paid dollar_figureo to principal creditor-s ---------------------- on date for which consideration principal creditor agreed to reduce target’s debt outstanding to principle creditor by dollar_figureo1 the following month on date target paid off the remaining principal and interest dollar_figurep on its debt owed to principle creditor under the plan all of target’s creditors except principle creditor were paid in full further the dollar_figureo paid ---------------------------------------- to principle creditor-s ------------------ ------- pursuant to the plan represented more than of the debt owed by target to principle creditor and the remaining portion of the debt owing was paid off by target the following month all of which occurred within months of target’s emerging from bankruptcy on date and respectively target redeemed all of shareholder 2’s target stock and all of shareholder 1’s target stock for dollar_figureu per share shareholder 1’s redemption as well as that of the deminimis number of shares held by public shareholders not redeemed on date was effectuated by means of a short-form cash-out merger which acquiring as the majority shareholder of target could implement without the approval of other target shareholders under the terms of its restated articles of incorporation as permitted under state v law dates and fell within weeks after date on date target was converted into target llc which was a single member limited_liability_company and a disregarded_entity for federal_income_tax purposes date sec_2 and all fall within calendar_year as of the end of calendar_year the preceding year target had net_operating_loss carryovers of approximately dollar_figurew as of the end of calendar_year target had net_operating_loss carryovers of approximately dollar_figurex the acquiring group used all of these net_operating_loss carryovers to offset taxable_income in its first two taxable years ending after it sec_1 between date sec_4 and principle creditor had itself filed a chapter bankruptcy petition in state vv taxpayer has stated that in form the payment to principle creditor was treated as a loan of dollar_figureo by acquiring to target documented through intercompany note receivable and payable entries on the companies’ books followed by target’s payment of dollar_figureo to principle creditor-s ----------------------- taxpayer further indicates that this loan was retired by means of a capital_contribution from acquiring to target in year postf-144103-06 acquisition of target except for a relatively small portion of the carryovers approximately dollar_figurey that expired unused after the first of those two taxable years law and analysis sec_382 provides that after an ownership_change the amount of a loss corporation’s taxable_income for any post-change_year that may be offset by pre-change losses which include net_operating_loss carryovers shall not exceed the sec_382 limitation for that year an ownership_change occurs with respect to a corporation if it is a loss_corporation on a testing_date and immediately after the close of the testing_date the percentage of stock of the corporation owned by one or more 5-percent shareholders has increased by more than percentage points over the lowest percentage of stock of such corporation owned by such shareholders at any time during the testing_period see sec_1_382-2t of the income_tax regulations the testing_period is generally a 3-year period ending on a testing_date sec_1 2t d sec_382 provides an exception under which a loss corporation’s pre-change losses shall not be limited after an ownership_change if the loss_corporation is immediately before such ownership_change under the jurisdiction of the court in a title_11_or_similar_case and the shareholders and creditors of the loss_corporation determined immediately before such ownership_change own after such ownership_change and as a result of being shareholders or creditors immediately before such change stock of the loss_corporation which meets the requirements of sec_1504 determined by substituting percent for percent each place it appears for purposes of sec_382 sec_382 provides that stock transferred to a creditor shall be taken into account only to the extent such stock is transferred in satisfaction of indebtedness and only if such indebtedness was held by the creditor at least months before the date of the filing of the title_11_or_similar_case or arose in the ordinary course of the trade_or_business of the loss_corporation and is held by the person who at all times held the beneficial_interest in such indebtedness thus sec_382 provides an exception to the general_rule of sec_382 in recognition of the fact that by the time a corporation is in bankruptcy ie under the jurisdiction of the court in a title_11_or_similar_case it is often the corporation’s creditors and not its shareholders who are effectively its economic owners it is not uncommon in such cases for the court to approve a plan under which- i shares of stock held by the historic shareholders are cancelled without consideration and ii and the company’s creditors are issued new shares of stock thus becoming the company’s new shareholders were it not for the sec_382 exception such a corporation’s pre- change losses would be limited under sec_382 by virtue of the fact that creditors who formerly owned none of the loss corporation’s stock before the effective date of the plan now own more than the percent sec_382 provides that pre-change losses will not be limited if pre-change qualified creditors as a result of their creditor’s interest and historic shareholders hold percent or more of the stock of the loss_corporation on its emergence from bankruptcy postf-144103-06 prior to date in year acquiring had no interest either as a stockholder or a creditor in target by the end of that year acquiring owned all of the stock of target in filing its tax returns for its taxable years ending after date acquiring took the position that target’s pre-change losses could be used without limitation against acquiring’s post-change income notwithstanding the ownership_change that occurred on target’s emergence from bankruptcy on date on grounds that the acquisition of target qualified for application of sec_382 we believe the ownership_change of target occurring on date does not qualify under sec_382 acquiring structured its acquisition of target in a way that superficially might appear to meet the requirements of sec_382 that is on date the day that target emerged from bankruptcy shareholder and shareholder held q and r of the stock of target respectively furthermore acquiring as a result of its acquisition of aa shares of target on date held t of target’s stock on date q r t z just over percent we believe however that the transaction as structured does not reflect economic reality especially as regards- i the number of shares of target stock received by acquiring on date in exchange for acquiring’s contribution to target’s capital on that date and ii the amount of consideration paid to shareholder sec_1 and in redemption of their target stock on dates and there are several approaches or analyses that arguably reveal the economic unreality of the transaction analysi sec_1 consider the prices paid for the issuance redemptions of shares occurring on dates and on date the shares held by shareholder and public were redeemed for dollar_figurej per share on dates and the shares held by shareholder and shareholder were redeemed for dollar_figureu per share the difference between dollar_figurej and dollar_figureu is a less than percentage_point difference the redemption amounts paid for these shares are in line with the amount_paid dollar_figureb by acquiring in purchasing aa shares from public on date yet on date when acquiring contributed dollar_figurem to target in exchange for k newly issued shares the amount contributed per share received dollar_figuren was about times the amount_paid in redemption of the shares redeemed on the same day considering the amount_paid in by acquiring acquiring arguably should have received times as many target shares as were actually issued had those shares been issued the number of target shares outstanding would have been approximately ww and the percentage of target stock held by the ‘historic shareholders’ on date would have been just over percent clearly the requirements of sec_382 would not have been met taxpayer argues that both the amounts paid out by target on date in redemption of shareholder and public and the amount_paid in by acquiring for the newly issued shares reflect the reality of the transaction first target got a fairness opinion from firm to the effect that the consideration received by the shareholders redeemed on date was fair from a financial point of view second taxpayer stated arguably good business reasons for wanting to acquire target and by extension for paying the amount of consideration that it did we need not contest these points but we do assert that had acquiring received an economically reasonable percentage of target’s stock postf-144103-06 in exchange for the amount of consideration paid it would have received a much larger percentage than l this aspect of the transaction does not reflect economic reality it appears that acquiring’s failure to take a greater number of shares was not of any economic detriment to acquiring2 but merely served as a device for claiming the tax benefits of sec_382 third taxpayer argues that the bankruptcy court’s approval of the plan supports the values attributed under the plan to the target shares issued redeemed on date we disagree-we do not think the court would be concerned with what number or percentage of target shares was issued to acquiring in exchange for its capital infusion into target the court’s primary focus we believe would be on the fairness of the plan to the various creditors whose interests might be cut back in the bankruptcy action if all parties to a pre-packaged plan of bankruptcy are happy with the proposed resolution the court is likely to approve it thus we believe acquiring could have taken a greater or lesser number of target shares in the proposed resolution without the court’s taking notice analysi sec_2 arguably shareholder sec_1 and should not be considered to be continuing shareholders after date but rather should be considered to have been redeemed in substance as part of a predetermined plan it should be noted that when redeemed shareholder sec_1 and received only the same amount of consideration per share as was received by the shareholders who were redeemed as part of the plan actually a deminimis lesser amount per share said to be fair because of the lack of marketability of the shares this does not appear to square with the fact that acquiring made a large contribution to target’s capital on date taking back only a relatively few target shares in exchange therefor as a result one might have expected the value per share of target stock would have substantially increased on date stated another way the fair value per share of the target shares redeemed on date was determined by firm taking into account all of target’s debt outstanding before any discharge or repayment under the plan3 with the reduction in the amount of target’s debt outstanding on date one could reasonably expect target’s value per share to have increased yet shareholder sec_1 and received no more per share than those who were redeemed under the plan on date this arguably suggests that the amount_paid for their shares was fixed by side agreement as of the time the plan became effective arguably the only reason shareholder sec_1 and were not in form redeemed out with the other outside shareholders on date was acquiring’s desire to construct a that is shareholder sec_1 and were redeemed out of target a few weeks after date for essentially the same amount per share as was paid to redeem out other shareholders on date leaving acquiring as target’s sole shareholder seen in this light it would not have made any economic difference to acquiring whether it was issued a greater or lesser number shares of target stock on date given that acquiring was destined to become target’s 100-percent owner see analysi sec_2 under which we suggest that the redemption of shareholder sec_1 and on dates and was already planned as of date see the answer to question b provided by taxpayer’s representative in its letter to service representative dated date postf-144103-06 transaction that in form would appear to meet the requirements of sec_382 given the inferred side agreement fixing the amount to be received by shareholder sec_1 and it would not have mattered to shareholder sec_1 and whether a greater or lesser number of target shares had been issued to acquiring on date analysi sec_3 under analysi sec_3 we step back to take a look at the bigger picture as we said earlier it is often the case that a company in bankruptcy is effectively owned in an economic sense by its creditors notwithstanding the fact that the company’s stock remains outstanding often trading for negligible amounts in light of the reality that it may soon be cancelled if such a company is to be acquired by an outsider it is primarily the company’s creditors not its shareholders who must be satisfied by the fairness of the deal acquiring wanted to acquire target in a pre-packaged bankruptcy the bankruptcy proceeding was critical to acquiring’s execution of the agreement acquiring was willing to pursue a stock acquisition of target only if target’s bankruptcy would relieve target of all of its unknown liabilities thus for acquiring to accomplish its objectives it would have to satisfy target’s creditors it may further be noted that the amount of cash infused by acquiring into target as part of the plan was significantly greater than the dollar_figurem contributed to target on date in addition to the dollar_figurem acquiring loaned target as part of the plan dollar_figureo which amount was more than three times greater than dollar_figurem while such amounts were not fully sufficient to satisfy all the claims of target’s creditors all creditors other than principle creditor were made whole under the plan and about percent of the amount owing to principle creditor was essentially paid off under the plan creditors agreed to the plan which was then approved by the court the market arguably would have valued all the stock of target at about dollar_figurexx prior to the adoption of the plan ie as determined by multiplying the number of shares outstanding by about dollar_figurej per share the amount contributed to target dollar_figurem was nearly times this amount the amounts contributed and loaned to target dollar_figurem dollar_figureo were more than times this amount6 acquiring had to put these amounts into target if it were to get creditor approval for the plan when all was said and done acquiring had gone from a 0-percent interest in target at the beginning of year having neither a shareholder’s nor a creditor’s interest in target to having a 100-percent interest as a taxpayer’s representative in answer to question c in its letter to service representative on date stated that the price at which shareholder was redeemed out of target was negotiated between target and shareholder in an arm’s length transaction this may be true what is not stated is the date on which these negotiations took place the redemption price received by shareholder sec_1 and would seem to be perfectly reasonable if we view the negotiations with shareholder sec_1 and as having taken place in conjunction with the formulation of the date plan this valuation dollar_figurexx arguably is on the high side that is were it not for acquiring’s interest in acquiring target and in securing target shareholder cooperation in approving the plan the value of target’s stock might have been considerably less the amount owing acquiring under the loan was retired by means of a capital_contribution from acquiring to target in year postf-144103-06 shareholder in the financially restructured company by the end of the year this looks very much like a 100-percent shift that does not qualify under sec_382 since acquiring was neither a historic shareholder nor a historic creditor of target caselaw authorities courts have developed a number of judicial doctrines that can negate the intended effect of transactions structured solely or primarily to avoid taxation these doctrines are often overlapping and have been used interchangeably by courts to address abusive transactions economic_substance_doctrine the courts generally will deny claimed tax benefits where the transaction giving rise to those benefits lacks economic_substance independent of tax considerations - notwithstanding that the purported activity did actually occur the tax_court recently described the doctrine as follows- the tax law requires that the intended transactions have economic_substance separate and distinct from economic benefit achieved solely by tax reduction the doctrine_of economic_substance becomes applicable and a judicial remedy is warranted where a taxpayer seeks to claim tax benefits unintended by congress by means of transactions that serve no economic purpose other than tax savings acm partnership v commissioner tcmemo_1997_115 73_tcm_2189 pincite aff’d in part and rev’d in part by 157_f3d_231 3d cir the seminal authority most often credited for laying the foundation of the economic_substance_doctrine is the supreme court and second circuit decisions in 293_us_465 aff’g 69_f2d_809 2nd cir in gregory a transitory subsidiary was established to effectuate utilizing the corporate_reorganization provisions of the code a tax advantaged distribution from a corporation to its shareholder of appreciated corporate securities that the corporation and its shareholder intended to sell although the court found that the transaction satisfied the literal definition of a tax-free reorganization the second circuit held and the supreme court affirmed that satisfying the literal definition was not enough- t he underlying presupposition is plain that the readjustment shall be undertaken for reasons germane to the conduct of the venture in hand not as an ephemeral incident egregious to its prosecution to dodge the shareholder's taxes is not one of the transactions contemplated as corporate_reorganizations gregory v helvering f 2d pincite postf-144103-06 in the present case two aspects of the structuring of the transaction would seem to lack economic_substance apart from tax considerations- acquiring’s receipt of only k shares of target stock rather than a much larger number for its date contribution of dollar_figurem to target’s capital and target’s redemption of shareholder sec_1 and in form on dates and rather than on date business_purpose doctrine another doctrine that overlays and is often considered together with if not part and parcel of the economic_substance_doctrine is the business_purpose doctrine although numerous authorities apply this doctrine in the context of individuals or partnerships the doctrine equally applies in the corporate context additionally the doctrine is not limited to cases where the relevant statutory provisions by their terms require a business_purpose or profit potential supra acm partnership pincite the business_purpose test is a subjective inquiry into the motives of the taxpayer - that is whether the taxpayer intended the transaction to serve some useful nontax purpose 752_f2d_89 4th cir pincite in its common application the courts use business_purpose in combination with economic_substance as discussed above as part of a two-prong test for determining whether a transaction should be disregarded for tax purposes i the taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering the transaction and ii the transaction lacks economic_substance id pincite in essence a transaction will only be respected for tax purposes if it has economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax- independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached 435_us_561 finally where appropriate the court may bifurcate a transaction in which independent activities with non-tax objectives have been combined with an unrelated transaction having only tax-avoidance objectives in order to establish a business_purpose for the overall transaction supra acm partnership pincite n thus a taxpayer cannot utilize an unrelated business objective to hide the lack of business_purpose with respect target’s redemption of shareholder sec_1 and for dollar_figureu per share on date sec_11 and respectively seems not to comport with economic reality for reasons explained under the discussion of analysi sec_2 above dollar_figureu per share was practically speaking the same amount received by the other departing shareholders all of whom were redeemed out on date given the relatively large amount of money contributed to target on date and the discharge of target indebtedness at least as to its unknown liabilities on that same date one would expect the value of target shares to have been greater when redeemed a couple of weeks later in the absence of evidence of a dramatic change in target’s fortunes between the date discharge and the redemptions of dates and acquiring arguably wanted to structure the redemptions of shareholder sec_1 and as occurring after date in order to qualify for tax relief under sec_382 but at the same time did not want to pay out more to shareholder sec_1 and than was paid out to the other redeemed shareholders thus we might infer that the redemption of shareholder sec_1 and for dollar_figureu per share was pre-arranged as of date if it were not for the fact that the evidence for an unreported side-agreement between shareholder sec_1 and and acquiring is circumstantial in nature the service could in our view reasonably consider asserting the fraud_penalty postf-144103-06 to the particular tax-motivated activities while acquiring has enumerated a number of business reasons for its acquiring of target8 these should not serve to protect superfluous aspects of the transaction unrelated to any business_purpose engaged in for purposes of tax_avoidance substance-over-form doctrine the concept of the substance-over-form doctrine is that the tax results of an arrangement are better determined based on the underlying substance rather than an evaluation of the mere formal steps by which the arrangement was undertaken the substance-over-form doctrine originated in gregory v helvering supra it is the most general of the judicial doctrines discussed in this document and the source from which the other doctrines are considered to have emanated step-transaction doctrine a given result at the end of a straight path is not made a different result because reached by following a devious path 302_us_609 a business transaction often does not have a sharply defined beginning or ending one step in a transactional sequence often bears a strong relationship to that which came before it and that which follows it for analytical purposes however it is often necessary to examine a transaction as an organic whole to that end the irs and courts often fuse formally separate transactional steps to determine the tax consequences of the overall transaction this approach may be viewed as a strand of the substance_over_form_doctrine in that it ignores the multiple steps ie the form of a transaction and instead focuses on the whole ie the substance this step_transaction_doctrine is pervasive in corporate tax law and has been articulated using three alternative threshold tests ie the binding_commitment_test the end result test and the mutual_interdependence_test more than one threshold test may be appropriately applied to a single set of circumstances however the satisfaction of only one of the tests is sufficient for a court to disregard transitory or unnecessary steps in the present case the step-transaction doctrine may serve as a formal means to collapse the date and the dates and steps into a single step for tax purposes i e the dates and redemptions would be combined with the date restructuring treating the whole as occurring as part of a single transaction assertion of penalties we note that the agent in this case proposed asserting the penalty for substantial_understatement under sec_6662 with respect to acquiring’s use of target’s net_operating_loss carryovers to reduce its taxable_income for its taxable among them acquiring listed- i increasing its volume of z transactions ii obtaining the services of talented experienced target employees iii expanding markets and iv cutting costs by integrating redundant functions and by effectively utilizing acquiring’s state-of-the-art zz facility to increase z transactions and to further client development etc for the various iterations of the test see 88_tc_1415 418_f2d_511 ct_cl 391_us_83 and 688_f2d_520 7th cir postf-144103-06 years ending on dates dollar_figure we strongly support the proposed assertion of this penalty summary we believe that acquiring’s acquisition of target on date does not qualify for treatment under sec_382 we believe that aspects of the transaction that in form might serve to support application of sec_382 do not reflect economic reality we have set forth three analyses ways of viewing the structuring of the transaction in support of the lack of economic reality attending aspects of the transaction that would be critical for qualifying under sec_382 further we have discussed four case law doctrines economic_substance business_purpose substance- over-form and step-transaction one or more of which could be used in support of viewing relevant aspects of the transaction in accord with their economic reality although we inferred the existence of a side-agreement in analysi sec_2 we want to emphasize that analysi sec_1 stands on its own irrespective of the existence of any side- agreement simply stated acquiring took far fewer shares in target under the plan on date than would appear to be economically justified conveniently the number of shares taken just happened to be the maximum amount within a tenth of a percentage_point or so that could have been taken while still constructing a transaction that in form could qualify under sec_382 under the facts and law discussed above taxpayer is not permitted the benefit of sec_382 we believe the case for denying application of sec_382 is a strong one that is we believe that target’s pre-change losses should be subject_to the sec_382 limitation given that sec_382 does not apply the service if it has not already done so should look into the possible application of sec_382 for purposes of determining the taxpayer’s sec_382 limitation for the years at issuedollar_figure please call if you have further questions see form 886-a issue no sec_382 provides if paragraph does not apply to any reorganization described in subparagraph g of sec_368 or any exchange of debt for stock in a title_11_or_similar_case as defined in sec_368 the value under subsection e shall reflect the increase if any in value of the old_loss_corporation resulting from any surrender or cancellation of creditors' claims in the transaction see also sec_1_382-9 - l of the income_tax regulations
